Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 1
                                                         1 of
                                                           of 89
                                                              89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 2
                                                         2 of
                                                           of 89
                                                              89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 3
                                                         3 of
                                                           of 89
                                                              89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 4
                                                         4 of
                                                           of 89
                                                              89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 5
                                                         5 of
                                                           of 89
                                                              89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 6
                                                         6 of
                                                           of 89
                                                              89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 7
                                                         7 of
                                                           of 89
                                                              89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 8
                                                         8 of
                                                           of 89
                                                              89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 9
                                                         9 of
                                                           of 89
                                                              89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 10
                                                         10 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 11
                                                         11 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 12
                                                         12 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 13
                                                         13 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 14
                                                         14 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 15
                                                         15 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 16
                                                         16 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 17
                                                         17 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 18
                                                         18 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 19
                                                         19 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 20
                                                         20 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 21
                                                         21 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 22
                                                         22 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 23
                                                         23 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 24
                                                         24 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 25
                                                         25 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 26
                                                         26 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 27
                                                         27 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 28
                                                         28 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 29
                                                         29 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 30
                                                         30 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 31
                                                         31 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 32
                                                         32 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 33
                                                         33 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 34
                                                         34 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 35
                                                         35 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 36
                                                         36 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 37
                                                         37 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 38
                                                         38 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 39
                                                         39 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 40
                                                         40 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 41
                                                         41 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 42
                                                         42 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 43
                                                         43 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 44
                                                         44 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 45
                                                         45 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 46
                                                         46 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 47
                                                         47 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 48
                                                         48 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 49
                                                         49 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 50
                                                         50 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 51
                                                         51 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 52
                                                         52 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 53
                                                         53 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 54
                                                         54 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 55
                                                         55 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 56
                                                         56 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 57
                                                         57 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 58
                                                         58 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 59
                                                         59 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 60
                                                         60 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 61
                                                         61 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 62
                                                         62 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 63
                                                         63 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 64
                                                         64 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 65
                                                         65 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 66
                                                         66 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 67
                                                         67 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 68
                                                         68 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 69
                                                         69 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 70
                                                         70 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 71
                                                         71 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 72
                                                         72 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 73
                                                         73 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 74
                                                         74 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 75
                                                         75 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 76
                                                         76 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 77
                                                         77 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 78
                                                         78 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 79
                                                         79 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 80
                                                         80 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 81
                                                         81 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 82
                                                         82 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 83
                                                         83 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 84
                                                         84 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 85
                                                         85 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 86
                                                         86 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 87
                                                         87 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 88
                                                         88 of
                                                            of 89
                                                               89
Case
Case 2:17-cv-01222-RSM
     2:17-cv-01222-RSM Document
                       Document 51-2
                                33-2 Filed
                                     Filed 02/05/19
                                           07/27/18 Page
                                                    Page 89
                                                         89 of
                                                            of 89
                                                               89
